Name: Council Regulation (EEC) No 4003/89 of 21 December 1989 amending Regulation (EEC) No 3955/87 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station
 Type: Regulation
 Subject Matter: cooperation policy;  electrical and nuclear industries;  trade;  deterioration of the environment;  consumption
 Date Published: nan

 No L 382/4 Official Journal of the European Communities 30 . 12. 89 COUNCIL REGULATION (EEC) No 4003/89 of 21 December 1989 amending Regulation (EEC) No 3955/87 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station favoured extending the period of validity of the said Regulation ; Whereas it is advisable to extend Regulation (EEC) No 3955/87 currently in force for a period of three months in order to avoid trade disturbances which might still exist in the absence of common provisions, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3955/87 (') fixed, for agricultural products originating in third countries and intended for human consumption, maximum permitted levels of radioactivity with which imports of the products concerned must comply and in connection with which checks are carried out by the Member States ; whereas the said Regulation is to apply only until 30 December 1989 ; Whereas the reasons prevailing when the said Regulation was adopted are still valid, particularly because radioactive contamination in certain agricultural products originating in the third countries worst affected by the accident still exceeds the maximum permitted levels of radioactivity laid down in the abovementioned Regulation ; Whereas the Commission consulted the group of experts referred to in Article 31 of the Euratom Treaty, which HAS ADOPTED THIS REGULATION : Article 1 Article 7 of Regulation (EEC) No 3955/87 shall be replaced by the following : 'Article 7 This Regulation shall expire on 31 March 1990.' Article 2 This Regulation shall enter into force on 31 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1989 . For the Council The President E. CRESSON (') OJ No L 371 , 30 . 12 . 1987,- p. 14.